FILED
                            NOT FOR PUBLICATION                             NOV 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30156

               Plaintiff - Appellee,             D.C. No. 6:09-cr-00014-DWM

  v.
                                                 MEMORANDUM *
RAYMOND BELL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Raymond Bell appeals the 150-month sentence imposed following his

guilty-plea conviction for conspiracy to distribute methamphetamine, in violation

of 21 U.S.C. §§ 846 and 841(b)(1)(B). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bell first contends that the district court plainly erred in sentencing him as a

career offender because his prior first-degree burglary conviction under section

459 of the California Penal Code is not a crime of violence. Bell’s contention is

foreclosed by United States v. Park, 649 F.3d 1175, 1178 (9th Cir. 2011)

(“Applying the categorical test here, we hold that California first-degree burglary is

a crime of violence pursuant to the residual clause of [U.S.S.G. §] 4B1.2(a).”).

      Bell next contends that his counsel provided ineffective assistance by failing

to alert the district court to the pendency of United States v. Aguila-Montes de Oca,

655 F.3d 915 (9th Cir. 2011) (en banc), and by failing to object to the district

court’s application of the career offender Guideline. Although ineffective

assistance of counsel claims are generally not considered on direct appeal, the

record here is sufficiently developed to permit consideration of this claim. See

United States v. Alferahin, 433 F.3d 1148, 1160 n.6 (9th Cir. 2006).

      Bell’s claim fails. Neither counsel’s speculation regarding the outcome of

Aguila-Montes de Oca, nor an objection to the district court’s decision to sentence

Bell as a career offender, would have affected the outcome in the district court or

on appeal. There was no prejudice. See Strickland v. Washington, 466 U.S. 668,

694 (1984).

      AFFIRMED.


                                           2                                       10-30156